 In the Matter of DEEP ROCK OIL CORPORATION,'EMPLOYER AND PETI-TIONERandOIL WORKERS INTERNATIONALUNION, CIO, UNIONCase No. 16RM-13. Decided January 5,1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.The hearing officer'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in thiscase, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.OilWorkers International Union, CIO, is a labor organizationaffiliated with the Congress of Industrial Organizations, claiming torepresent employees of the Employer.3.The alleged question concerning representation :The Employer has bargained with the Union since 1934. In August1948, following a dispute between the parties as to the appropriateunits, the Employer and the Union agreed to submit the unit questionto the Board.Pursuant to this agreement, the Employer filed thepetition herein, alleging that there are nine appropriate units.There-after, the Employer and the Union entered into a stipulation regard-ing the appropriate units.2As the Employer had, prior to the hear-ing, agreed to recognize the majority status of the Union, and had3The name of the Employer appears as amended at the hearing.*Chairman Herzog and Members Houston and Murdock.The Employer and the Union agreed that there are three appropriate unite composedof (a) pipe line department employees,(b) production department employees,and (c)refinery employees, with the usual exclusions of guards,clerical employees and supervisors.From the record before us, there is nothing to indicatethat thesestipulated units areinappropriate or inconsistentwiththe provisions of Section 9 (b) of the Act, as amended.81 N. L. R. B., No. 3.10 DEEPROCK OIL CORPORATION11indicated that, upon the resolution by the Board of the question of theappropriate units, it would withdraw its petition, there is no disputebetween the parties on any material issue.Accordingly, we find that no question affecting commerce existsconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.